UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) XQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54018 GREEN ENDEAVORS, INC. (Exact Name of Registrant as Specified in Its Charter) Utah 27-3270121 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 59 W 100 S, 2nd Floor, Salt Lake City, UT (Address of Principal Executive Offices) (Zip Code) (801) 575-8073 Registrant’s Telephone Number, including Area Code Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Smaller reporting companyX Non-accelerated filer (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNoX On November 4, 2015, approximately 445, 917,936 shares of the registrant’s common stock, $0.0001 par value, were outstanding. GREEN ENDEAVORS, INC. AND SUBSIDIARIES INDEX PAGE PART IFINANCIAL INFORMATION Item 1.Financial Statements (Unaudited): Condensed Consolidated Balance Sheets - September 30, 2015 (unaudited) and December 31, 2014 1 Condensed Consolidated Statements of Operations – Three and Nine Months Ended September 30, 2015 and 2014 (unaudited) 2 Condensed Consolidated Statements of Cash Flows - Nine Months Ended September 30, 2015 and 2014 (unaudited) 3 Notes to Condensed Consolidated Financial Statements 4 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3.Quantitative and Qualitative Disclosures about Market Risk 18 Item 4.Controls and Procedures 19 PART IOTHER INFORMATION Item 1.Legal Proceedings 19 Item 1A.Risk Factors 19 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3.Defaults upon Senior Securities 20 Item 4.[Reserved] 21 Item 5.Other Information 21 Item 6.Exhibits 22 Signatures 23 PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Green Endeavors, Inc. and Subsidiaries Condensed Consolidated Balance Sheets September 30, December 31, (Unaudited) Assets Current Assets: Cash $ $ Certificate of deposit, restricted - Accounts receivable Inventory Note receivable, related party - Prepaid expenses Notes receivable - current - Total current assets Property, plant, and equipment, net of accumulated depreciation of $830,115 and $727,328, respectively Other assets Total Assets $ $ Liabilities and Stockholders’ Deficit Current Liabilities: Accounts payable and accrued expenses $ $ Deferred revenue Deferred rent Due to related parties Derivative liability Current portion of notes payable Current portion of notes payable, related party Current portion of capital lease obligations Current portion of convertible notes payable, net of debt discount of $18,514 and $0, respectively Total current liabilities Long-Term Liabilities: Notes payable Notes payable, related party - Convertible notes payable, net of debt discount of $35,718 and $0, respectively Capital lease obligations - Convertible debentures, related party, net of debt discount of $32,349 and $41,741, respectively Total long-term liabilities Total Liabilities Stockholders’ Deficit: Convertible supervoting preferred stock, $0.001 par value, 10,000,000 shares authorized; 10,000,000 shares issued and outstanding at September 30, 2015 and December 31, 2014; no liquidation value Convertible preferred series B stock - $0.001 par value, 2,000,000 shares authorized, 737,307 and 760,488 shares issued and outstanding at September 30, 2015, and December 31, 2014, respectively Preferred, undesignated stock - $0.001 par value 3,000,000 shares authorized, no shares issued and outstanding at September 30, 2015, and December 31, 2014 - - Common stock, $0.0001 par value, 10,000,000,000 shares authorized; 321,006,247 and 195,414,505 shares issued and outstanding at September 30, 2015, and December 31, 2014, respectively Subscription receivable ) - Additional paid-in capital Accumulated deficit ) ) Total stockholders’ deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 1 Green Endeavors, Inc. and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended Nine Months Ended September 30, 2015 September 30, 2014 September 30, 2015 September 30, 2014 Revenue: Services, net of discounts $ Product, net of discounts Total revenue Costs and expenses: Cost of services Cost of product Depreciation General and administrative Total costs and expenses Income (loss) from operations ) ) ) Other income (expenses): Interest income Interest expense ) Interest expense, related parties ) Gain (loss) on derivative fair value adjustment ) Gain (loss) on derivative due to conversion - - Gain on settlement of debt - Loss on settlement of subscription receivable - - ) Other income (expense) ) Total other income (expenses) Income (loss) before income taxes ) ) ) Provision for income taxes - Net income (loss) $ ) $ ) $ ) $ Net income (loss) per common share – basic and diluted Basic: Basic earnings per common share $ ) $ ) $ ) $ Weighted-average common shares outstanding Diluted: Diluted earnings per common share N/A $ ) N/A $ Weighted-average common shares outstanding The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Green Endeavors, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended September 30, 2015 September 30, 2014 Cash Flows from Operating Activities: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation Amortization of debt issuance costs - Amortization of debt discount costs Stock-based compensation - Gain on forgiveness of capital lease ) - Gain on settlement of debt ) Gain on forgiveness of debt ) ) (Gain) loss on derivative liability fair value adjustment ) Initial derivative expense - Changes in operating assets and liabilities: Accounts receivable Accounts receivablerelated party ) - Notes receivable ) - Certificate of deposit - Inventory ) Prepaid expenses - ) Other assets - ) Accounts payable and accrued expenses Due to (from) related parties ) Deferred rent ) ) Deferred revenue ) ) Net cash provided by (used in) operating activities ) ) Cash Flows from Investing Activities: Purchases of property, plant, and equipment ) ) Payment to related party for note receivable ) - Net cash used in investing activities ) ) Cash Flows from Financing Activities: Payments made on notes payable ) ) Payments made on notes payable, related party ) ) Payments made on capital lease obligations ) ) Proceeds from issuance of notes payable Proceeds from issuance of notes payable, related party - Proceeds from issuance of convertible notes payable - Proceeds from stock subscriptions - Proceeds from issuance of convertible series B preferred stock - Net cash provided by (used in) financing activities Increase (decrease) in cash ) Cash at beginning of period Cash at end of period $ $ Supplemental cash flow information: Cash paid during the period for: Interest $ $ Non-cash investing and financing activities: Debt discount on derivative liability, convertible notes $ $
